COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Iraan-Sheffield Independent School             §              No. 08-19-00090-CV
  District,
                                                 §                Appeal from the
                       Appellant,
                                                 §               83rd District Court
  v.
                                                 §            of Pecos County, Texas
  Kinder Morgan Production Co., LLC,
  Individually and as Successor in Interest to   §             (TC# P-7943-83-CV)
  Kinder Morgan Production Co., LP.,
                                                 §
                        Appellees.
                                                 §

                                           ORDER

       The Court GRANTS the unopposed motion to reset the October 8, 2019 submission and

oral argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 7th day of October, 2019.



                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.